Title: From Benjamin Franklin to John Bondfield, 25 February 1779
From: Franklin, Benjamin
To: Bondfield, John


Sir
Passy feb. 25 1779
I have before me yours of the 19th & 20th inst. I receiv’d also yours of the 16th per M. Bory to whom I shall on your Recommendation shew every Civility in my Power.
I return accepted your two Drafts of 12000 Livres each as also the Congress Draft for 300£.
I think our People mad to give such a Price for Madeira. I hope the Bordeaux you send will be so good as to alter their Taste.
The three Bills of 20 Pounds each drawn by the Officers of the Hornet & Alfred are also return’d enclos’d.

According to your Desire, I send to M. Haywood at M. Schweighauser’s the Commission for the Mary Fearon, Capt. John Fulford, with the blank obligations to be sign’d there. I wish her Success and am Sir &c.
M. John Bondfield
